Order entered November 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00579-CR
                                      No. 05-13-00580-CR

                             BRODERICK JACKSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F12-58467-T, F12-58468-T


                                            ORDER
       The Court REINSTATES the appeals.

       On October 16, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent and represented by court-appointed counsel Julie

Woods; (3) counsel’s explanation for the delay in filing appellant’s brief is her workload; and (4)

counsel requested thirty days from the October 29, 2013 hearing to file appellant’s brief.

       We ORDER appellant to file his brief by DECEMBER 2, 2013. Because appellant has

already been granted one extension of time to file his brief and the brief is now two months

overdue, no further extensions will be granted. If appellant’s brief is not filed by the date
specified, the Court will order Julie Woods and the Dallas County Public Defender’s Office

removed as counsel and will order the trial court to appoint new counsel to represent appellant in

these appeals.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Rick Magnis, Presiding Judge, 283rd Judicial District Court; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Julie Woods, Dallas County Public

Defender’s Office; and the Dallas County District Attorney’s Office.



                                                    /s/     LANA MYERS
                                                            JUSTICE